 

Exhibit 10.135

 

EXECUTION VERSI ON

 

Dated 28 December 2015

 

 

 

 

GENER8 MARITIME SUBSIDIARY VII INC.

as Borrower

 

 

 

THE COMPANIES listed in Part A of Schedule 1

as joint  and several Owner Guarantors and

joint and several Hedge Guarantors

 

GENER8 MARITIME, INC.

as Parent Guarantor

 

THE BANKS AND FINANCIAL INSTITUTIONS listed in Part B of Schedule 1

as Original Lenders

 

CITIBANK, N.A.,LONDON BRANCH

as ECA Co-ordinator and ECA Agent

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH

as Facility Agent and Security Agent

 

 

 

 

SUPPLEMENTAL AGREEMENT

 

relating to a Facility Agreement dated as of 30 November 2015

for certain term loan facilities of up to $259,575,772.50

 

 

 

 

 

 

 

 

 

 

W A T S O N F A R L E Y

&

W I L L I A M S

 

 



 

--------------------------------------------------------------------------------

 

 

Index

 

 

 

 

Clause

Page

 

 

 

1

Definitions and Interpretation


1 

2

Agreement of the Finance Parties


2 

3

Conditions Precedent


2 

4

Representations


3 

5

Amendments to Facility Agreement and other Finance Documents


3 

6

Further Assurance


5 

7

Costs and Expenses


5 

8

Notices


5 

9

Counterparts


6 

10

Governing Law


6 

11

Enforcement


6 

 

 

 

Schedules

 

 

 

 

Schedule 1 The Parties


7 

Part A The Obligors


7 

Part B The Original Lenders


9 

 

 

 

Execution

 

 

 

 

Execution Pages


10 

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

THIS AGREEMENT is made on 28 December 2015

 

PARTIES

 

(1)        GENER8 MARITIME SUBSIDIARY VII INC., a corporation incorporated and
existing under the laws of the Republic of the Marshall Islands whose registered
office is at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro,
Marshall Islands MH96960 as borrower (the  "Borrower");

 

(2)        The limited liability companies listed in Part A of Schedule 1 (The
Parties) therein as joint and several owner guarantors (the "Owner Guarantors")
and as joint and several hedge guarantors  (the "Hedge Guarantors");

 

(3)        GENER8 MARITIME, INC., a corporation incorporated and existing under
the laws of the Republic of the Marshall Islands whose registered office is at
Trust Company  Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands
MH96960 as the parent guarantor (the "Parent  Guarantor");

 

(4)        THE BANKS AND FINANCIAL INSTITUTIONS listed in Part B of Schedule 1  (The Parties) as lenders (the "Original Lenders" and each, an "Original Lender");

 

(5)        CITIBANK, N.A., LONDON BRANCH as ECA agent (the "ECA Agent") and as ECA co-ordinator (the "ECA Co-ordinator");

 

(6)        NORDEA BANK FINLAND PLC, NEW YORK BRANCH as agent of the other Finance Parties (the
"Facility Agent"); and

 

(7)        NORDEA BANK FINLAND PLC, NEW YORK BRANCH as security agent
for the Secured Parties (the "Security Agent").

 

BACKGROUND

 

(A)        By the Facility
Agreement, the Lenders agreed to make available to the Borrower a facility of up to $259,575,772.50.

 

(B)        The Obligors have requested certain amendments be made to the financial ratios provided for in the Facility Agreement.

 

(C)        This Agreement sets out the terms and conditions on which the Lenders
and the other Finance Parties agree, with effect on and from the Effective Date,
at the request of the Obligors, to make certain amendments to the financial
covenants, certain consequential amendments to the Facility Agreement and the
other Finance Documents and certain other minor changes.

 

OPERATIVE PROVISIONS

 

1            DEFINITIONS AND INTERPRETATION

 

1.1         Definitions

 

In this Agreement:

 

"Effective Date" means the later of (i) the date of this Agreement and (ii) the date on which the conditions precedent in Clause 3 (Conditions Precedent ) are satisfied or waived.

 

"Facility Agreement" means the facility agreement dated 30 November 2015 and
made between, amongst others, (i) the Borrower as borrower, (ii) the Owner
Guarantors as owner





1

--------------------------------------------------------------------------------

 

 

guarantors and as hedge guarantors, (iii) the Parent Guarantor, (iv) the banks
and financial institutions named therein as mandated lead arrangers, (v) the
Original Lenders as original lenders, (vi) the banks and financial institutions
named therein as original hedge counterparties, (vii) the ECA Agent as ECA agent
and as ECA co-ordinator, (viii) the Facility Agent as facility agent (the
"Facility Agent") and (ix) the Security Agent as security agent.

 

"Party" means a party to this Agreement.

 

1.2        Defined expressions

 

Defined expressions in the Facility Agreement shall have the same meanings when
used in this Agreement unless the context otherwise requires or unless otherwise
defined in this Agreement.

 

1.3        Application of construction and interpretation provisions of Facility Agreement

 

Clause 1.2 (construction) of the Facility Agreement applies to this Agreement as
if it were expressly incorporated in it with any necessary modifications.

 

1.4        Designation as a Finance Document

 

The Borrower and the Facility Agent designate this Agreement as a Finance
Document.

 

1.5        Third party rights

 

Unless provided to the contrary in a Finance Document, a person who is not a
Party has no right under the Third Parties Act to enforce or to enjoy the
benefit of any term of this Agreement.

 

2            AGREEMENT OF THE FINANCE PARTIES

 

2.1        Agreement of the Lenders and the other Finance Parties

 

The Lenders and the other Finance Parties agree, subject to and upon the terms
and conditions of this Agreement, to the amendments to the Finance Agreement set
out in Clause 5.1 (Specific amendments to the Facility Agreement).

 

2.2        Effective Date

 

The agreement of the Lenders and the other Finance Parties contained in Clause
2.1 (Agreement of the Lenders and the other Finance Parties) shall have effect
on and from the Effective Date.

 

3           CONDITIONS PRECEDENT

 

The agreement of the Lenders and the other Finance Parties contained in Clause
2.1 (Agreement of the Lenders and the other Finance Parties) is subject to:

 

(a)        no Default continuing on the date of this Agreement and the Effective Date or resulting from the occurrence of the Effective Date;

 

(b)        the Repeating Representations to be made by  each Obliger being true
in  all material respects (it being understood and agreed that such
representations and warranties shall be deemed to have been made on each of the
date of this Agreement and the Effective Date with reference to the facts and
circumstances existing as at such dates, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
they shall be true and correct in all material respects as of such earlier date
(but further provided that the representation made under clause 18.7 (Financial
Statements; Financial Condition;

 





2

--------------------------------------------------------------------------------

 

 

 

Undisclosed Liabilities) of the Facility Agreement which shall be made with
reference to the latest financial statements provided under the Facility
Agreement and as at the last day of the financial period in relation to which
such financial statements relate);

 

(c)        no event described in paragraph (a) of clause 7.2 (change of control)
of the Facility Agreement having occurred on the date of this Agreement or the
Effective Date;

 

(d)        no event described in paragraphs (a) to (d) of clause 7.5 (mandatory
pre pa yment on default under shipbuilding contract) of the Facility Agreement
having occurred on the date of this Agreement or the Effective Date; and

 

(e)        the Facility Agent shall have received
this Agreement, duly executed by the Obligors and the Lenders.

 

4           REPRESENTATIONS

 

4.1        Corporate Power and Authority; lLegal Validity and Enforceability

 

 

(a)        Each Obligor has the corporate or other applicable power and
authority to execute, deliver and perform the terms and provisions of this
Agreement and has taken all necessary corporate or other applicable action to
authorize the execution, delivery and performance by it of this Agreement.

 

(b)        Each Obligor has duly executed and delivered this Agreement, and this
Agreement constitutes the legal, valid and binding obligation of such Obligor
enforceable against such Obligor in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws generally affecting creditors' rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

 

4.2        No Violation

 

Neither the execution,
delivery or performance by any Obligor of this Agreement, nor compliance by it with the terms and provisions thereof, will:

 

(a)        contravene any material provision of any applicable law, statute,
rule or regulation or any applicable order, judgment, writ, injunction or decree
of  any court  or governmental instrumentality;

 

(b)        conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Security
(except Other Permitted Security) upon any of the material properties or assets
of such Obligor pursuant to the terms of any indenture, mortgage, deed of trust,
credit agreement or loan agreement, or any other material agreement, contract or
instrument, to which such Obligor is a party or by which it or any of its
material property or assets is bound or to which it may be subject; or

 

(c)        violate any provision of the Constitutional Documents of such Obligor.

 

5           AMENDMENTS TO FACILITY AGREEMENT AND OTHER FINANCE DOCUMENTS

 

5.1        Specific amendments to the Facility Agreement

 

With effect on and from the Effective Date, the Facility Agreement shall be, and
shall be deemed by this Agreement to be, amended as follows:





3

--------------------------------------------------------------------------------

 

 

(a)       throughout the Facility Agreement, replacing each reference to
"Sinosure Facility No. 2" in the Facility Agreement wherever it appears with
"Sinosure No. 2 Facility";

 

(b)       clause 1.1 of the Facility Agreement be amended by:

 

(i)        in paragraph (a) of the definition of "Commitment", deleting "6th column in Part A" and replacing it with: "3rd column";

 

(ii)        deleting the definition of "Debt Service Coverage Ratio" and replacing it with the
following:

 

(iii)        ""Debt Service Coverage Ratio" shall mean, for any period, the
ratio of the Consolidated EBITDA for such period to the aggregate of (a) the
scheduled principal repayments in respect of Consolidated Indebtedness for such
period and (b) the Consolidated Cash Interest Expense for such period.";

 

(iv)        deleting paragraph (a) of the definition of "Remaining Shipyard Payments" and
replacing it with the following:

 

"the aggregate of  (i) the Delivery Instalments payable to the relevant Seller
in relation to the Ships, (ii) the delivery instalments payable to the relevant
seller of all vessels financed pursuant to the Sinosure No. 2 Facility, and
(iii) the delivery instalments payable to the relevant builder(s) of all vessels
financed pursuant to the Korean Facility;"

 

(c)        clause l.4(b) of the Facility Agreement
 be amended by deleting the reference to "Clause44.1(a)"
and replacing it with "Clause 44.1";

 

(d)        clause 11.1 of the Facility Agreement be amended by deleting the same in its entirety and
replacing it with the following instead:

 

"(a)       The Borrower shall pay to the Facility Agent (for the account of each
relevant Lender), in respect of each Vessel Loan, a fee computed at the rate of
40 percent of the Margin per annum on such Lender's Available Commitment for
that Vessel Loan for the period commencing from the date of this Agreement and
up to and including,the last day of the Availability Period relating to such
Vessel Loan.

 

(b)        The accrued commitment fee payable in respect of each Vessel Loan is
payable on each Fiscal Quarter Date which ends during the Availability Period of
such Vessel Loan, on the last day of such Availability Period and, if cancelled,
on the cancelled amount of each Lender's Commitment of such Vessel Loan, at the
time the cancellation is effective."

 

(e)        clause 20.3 of the Facility Agreement
 be amended by deleting the words "(if any)" after "Korean Facility" in line 4;

 

(f)        clause  21.25(b)  of the  Facility Agreement  be amended  by adding
 ".00"  "after  each of "$581,000,000" and "$963,743,455";

 

(g)        clause 21.31(c)(iii) be amended by adding thereto after "Korean Facility", the following: ", the Sinosure No. 2 Facility”;

 

(h)        clause 25.1  (a) be amended by:

 

(i)        adding "the" before "Aggregate Collateral" in line 1;





4

--------------------------------------------------------------------------------

 

 

(ii)        deleting "Sinosure No. ," in the penultimate line and replacing it with "Sinosure No. 2 Facility Agreement,";

 

(i)          the definition of, and references throughout to, each Finance
Document shall be construed as if the same referred to that Finance Document as
amended and supplemented by this Agreement; and

 

(j)          by construing references throughout to "this Agreement" and other
like expressions as if the same referred to the Facility Agreement as amended
and supplemented by this Agreement.

 

5.2        Amendments to Finance Documents

 

With effect on and from the Effective Date each of the Finance Documents other
than the Facility Agreement, shall be, and shall be deemed by this Agreement to
have been, amended as follows:

 

(a)        the definition of, and references throughout each of the Finance
Documents to, the Facility Agreement and any of the other Finance Documents
shall be construed as if the same referred to the Facility Agreement and those
Finance Documents as amended and supplemented by this Agreement; and

 

(b)        by construing references throughout each of the Finance Documents to
"this Agreement'', "this Deed" and other like expressions as if the same
referred to such Finance Documents as amended and supplemented by this
Agreement.

 

5.3        Finance Documents to remain in full force and effect

 

The Finance Documents shall remain
in full force and effect as amended and supplemented by:

 

(a)        the amendments to the Finance Documents contained or referred to in
Clause 5.1 (Specific amendments to the Facility Agreement) and Clause 5.2
(Amendments to Finance Documents); and

 

(b)        such further or consequential modifications as may be necessary to give full effect to the
terms of this Agreement.

 

6           FURTHER ASSURANCE

 

Clause 21.34 (Further Assurance) of the Facility Agreement shall apply, with any necessary adaptations, in relation to this Agreement.

 

7           COSTS AND EXPENSES

 

Notwithstanding anything to the contrary contained in the Facility Agreement,
none of the Obligors, the Lenders, the Mandated Lead Arrangers, the Facility
Agent or the Security Agent shall be responsible for any costs and expenses
(including legal fees) incurred in connection with the negotiation, preparation,
printing, execution, syndication and perfection of this Agreement.

 

8           NOTICES

 

Clause 38 ( notices) of the Facility Agreement, as amended
and supplemented by this Agreement, applies to this Agreement as if it were expressly incorporated
   in it with any necessary modifications.





5

--------------------------------------------------------------------------------

 

 

9           COUNTERPARTS

 

This Agreement  may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

10         GOVERNI NG LAW

 

This Agreement and any non-contractual obligations arising out of or in connection with it are governed by English law.

 

11         ENFORCEMENT

 

11.1     Jurisdiction

 

(a)       The courts of England have non-exclusive jurisdiction to settle any
dispute arising out of or in connection with  this Agreement (including a
dispute regarding the existence, validity or termination of this Agreement or
any non-contractual obligation arising out of or in connection with this
Agreement)  (a "Dispute").

 

(b)       The Obligors accept that the courts of England are the most
appropriate and convenient courts to settle Disputes and accordingly no Obliger
will argue to the contrary.

 

(c)       This Clause 11.1 (Jurisdiction) is for the benefit of the Secured
Parties only. As a result, no Secured Party shall be prevented from taking
proceedings relating to a Dispute in any other courts with jurisdiction. To the
extent allowed by law, the Secured Parties may take concurrent proceedings in
any number of jurisdictions.

 

11.2    Service of process

 

(a)       Without prejudice to any other mode of service allowed under any relevant law, each
Obliger (other than an Obliger incorporated in England and Wales):

 

(i)          irrevocably appoints Cheesewrights as its agent for service of
process in relation to any proceedings before the English courts in connection
with this Agreement; and

 

(ii)        agrees that failure by a process agent to notify the relevant
Obliger of the process will not invalidate the proceedings concerned.

 

(b)       If any person appointed as an agent for service of process is unable
for any reason to act as agent for service of process, the Borrower (on behalf
of all the Obligors) must immediately (and in any event within five (5) days of
such event taking place) appoint another agent on terms acceptable to the
Facility Agent. Failing this, the Facility Agent may appoint another agent for
this purpose.

 

This Agreement has been entered into on the date stated at the beginning of this Agreement.





6

--------------------------------------------------------------------------------

 

 

SCHEDULE  1

 

THE PARTIES

 

PART A

 

THE OBLIGORS

 

Name of Borrower

Place of Incorporation
or Formation

Registration number
(or equivalent, if any)

Address for Communication

 

 

 

 

GENER8 MARITIME

REPUBLIC OF

78649

299 PARK AVENUE,

SUBSIDIARY VII INC.

MARSHALL

 

2nd Floor

 

ISLANDS

 

NEW YORK, NY 10017

 

 

 

Attn: Chief Financial Officer Telephone: (212) 763-5600

 

 

 

Facsimile: (212) 763-5608
E-mail:

 

 

 

finance@gener8maritime.com

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

Kramer Levin Naftalis & Frankel LLP

 

 

 

1177 Avenue of the Americas New York, NY 10036 Attention: Kenneth Chin, Esq.

 

 

 

 

 

 

 

Telephone: +1 212 715 9100

 

 

 

Facsimile: +1 212 715 8000

 

 

 

 

Name of Parent
Guarantor

Place of Incorporation
or Formation

Registration number
(or equivalent, if any)

Address for Communication

 

 

 

 

GENER8 MARITIME INC.

REPUBLIC OF

31343

299 PARK AVENUE,

 

MARSHALL

 

2nd Floor

 

ISLANDS

 

NEW YORK, NY 10017

 

 

 

Attn: Chief Financial Officer
Telephone: (212) 763-5600

 

 

 

Facsimile: (212) 763-5608

 

 

 

E-mail: finance@gener8maritime.com

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

Kramer Levin Naftalis & Frankel LLP

 

 

 

1177 Avenue of the Americas New York, NY 10036 Attention: Kenneth Chin, Esq.

 

 

 

 

 

 

 

Telephone: +1 212 715 9100

 

 

 

Facsimile: +1 212 715 8000





7

--------------------------------------------------------------------------------

 

 

Name of Owner
Guarantor I Hedge
Guarantor

Place of Incorporation
or Formation

Registration number
(or equivalent, if any)

Address for Communication or
Formation

 

 

 

 

GENER8 STRENGTH LLC

 

963430

299 PARK AVENUE,

GENER8 SUPREME LLC

REPUBLIC OF

963435

2nd Floor

GENER8 SUCCESS LLC

MARSHALL

963434

NEW YORK, NY 10017

GENER8 ANDRIOTIS LLC

ISLANDS

963431

Attn: Chief Financial Officer
Telephone: (212) 763-5600

 

 

 

Facsimile: (212) 763-5608

 

 

 

E-mail: finance@gener8maritime.com

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

Kramer  Levin  Naftalis &  Frankel LLP

 

 

 

1177 Avenue of the Americas
New York, NY 10036
Attention: Kenneth Chin, Esq.

 

 

 

 

 

 

 

Telephone: +1 212 715 9100

 

 

 

Facsimile: +1 212 715 8000

 





8

--------------------------------------------------------------------------------

 

 

PART B

 

THE ORIGINAL LENDERS

 

 

 

Name of Commercial Lender

Address for Communication

 

 

CITIBANK, N.A., LONDON BRANCH

Citibank N.A., London Branch,
Citigroup Centre, Canada Square,

 

London, E14 5LB

 

c/o Citibank International Limited,
Poland Branch

 

7/9 Traugutta str., 1st Floor
00-985 Warsaw, Poland

 

Attention: Loan Operations Department

 

(Kara Catt / Romina Coates - EAF Middle Office)
Telephone: +44 207986 4881

 

Facsimile: +44 207 655 2380
E-mail:  cibuk.loans@citi.com

 

 

 

With a copy to:

 

 

 

388 Greenwich Street,
New York, NY, 10013

 

Attention: Meghan O'Connor
Telephone: +1 212 816 8557
Facsimile: N/A

 

E-mail: meghan.oconnor@citi.com

 

 

THE EXPORT-IMPORT BANK OF CHINA

No.30 Fu Xing Men Nei St.,Xicheng District
Beijing, China100031

 

Attention: Transport Finance Department
(Jenny Mi/Wei Zhenyu)

 

Telephone: +86 10 83578412/83579512

 

Facsimile: +86 10 83578428/9
Email: mijie@eximbank.gov.cn/ weizhenyu@eximbank.gov.cn

 

 

 

 

BANK OF CHINA, NEW YORK BRANCH

Bank of China, New York Branch
410 Madison Avenue

 

New York, NY 10017

 

Attention: Operation Service Department
                 (Ms. Wenzhen Zhang)

 

Telephone: +1646 231 3143

 

Facsimile: +1212 3714185

 

E- mail:  synloanadmin.nyb@bocusa.com 

 

              wzhang@bocusa.com

 

 

 

 

 

 

 





9

--------------------------------------------------------------------------------

 

 

EXECUTION PAGES

 

 

 

 

GENER8 MARITIME SUBSIDIARY VII INC.,as Borrower

 

 

 

 

 

/s/ Dean Scaglione

 

Name:

Dean Scaglione

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

GENER8 MARITIME, INC., as Parent Guarantor

 

 

 

 

 

/s/ Dean Scaglione

 

Name:

Dean Scaglione

 

Title:

Controller and Treasurer

 

 

 

 

 

 

GENER8 STRENGTH LLC, as Owner Guarantor and Hedge Guarantor

 

 

 

 

 

/s/ Dean Scaglione

 

Name:

Dean Scaglione

 

Title:

Manager

 

 

 

 

 

 

GENER8 STRENGTH LLC, as Owner Guarantor and Hedge Guarantor

 

 

 

 

 

/s/ Dean Scaglione

 

Name:

Dean Scaglione

 

Title:

Manager

 

 

 

 

 

 

GENER8 STRENGTH LLC, as Owner Guarantor and Hedge Guarantor

 

 

 

 

 

/s/ Dean Scaglione

 

Name:

Dean Scaglione

 

Title:

Manager

 

 





10

--------------------------------------------------------------------------------

 

 

 

 

 

GENER8 STRENGTH LLC, as Owner Guarantor and Hedge Guarantor

 

 

 

 

 

 

 

/s/ Dean Scaglione

 

Name:

Dean Scaglione

 

Title:

Manager

 

 





11

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

CITIBANK, N.A., LONDON BRANCH, as Original Lender

 

 

 

 

 

 

 

/s/ Kara Catt

 

Name:

Kara Catt

 

Title:

Vice President

 

 

Citibank N.A.

 

 

 

 

 

 

THE EXPORT-IMPORT BANK OF CHINA, as Original Lender

 

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BANK OF CHINA, NEW YORK BRANCH, as Original Lender

 

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 





12

--------------------------------------------------------------------------------

 

 

 

 

 

 

CITIBANK, N.A., LONDON BRANCH, as Original Lender

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

THE EXPORT-IMPORT BANK OF CHINA, as Original Lender

 

 

 

 

 

/s/ Geo Zefeng

 

Name:

Geo Zefeng

 

Title:

Assistant General Manager

 

 

 

 

 

 

 

BANK OF CHINA, NEW YORK BRANCH, as Original Lender

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 





13

--------------------------------------------------------------------------------

 

 

 

 

 

CITIBANK, N.A., LONDON BRANCH, as Original Lender

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

THE EXPORT-IMPORT BANK OF CHINA, as Original Lender

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

BANK OF CHINA, NEW YORK BRANCH, as Original Lender

 

 

 

 

 

 

 

Name:

Xu, Chen

 

Title:

President, U.S.A. & CEO

 

 





14

--------------------------------------------------------------------------------

 

 

 

 

 

 

CITIBANK, N.A., LONDON BRANCH, as ECA Co-ordinator and ECA Agent

 

 

 

 

 

/s/ Kara Catt

 

Name:

Kara Catt

 

Title:

Vice President

 

 

Citibank, N.A.

 

 

 

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Facility Agent

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Security Agent

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 





15

--------------------------------------------------------------------------------

 

 

 

 

 

CITIBANK, N.A.,LONDON BRANCH, as ECA Co-ordinator and ECA Agent

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Facility Agent

 

 

 

 

 

/s/ Gustaf Stael von Holstein

 

Name:

Gustaf Stael von Holstein

 

Title:

Head of Risk Management

 

 

 

 

 

 

 

 

/s/ Lynn Sauro

 

Name:

LYNN SAURO

 

Title:

VICE PRESIDENT

 

 

 

 

 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Security Agent

 

 

 

 

 

/s/ Gustaf Stael von Holstein

 

Name:

Gustaf Stael von Holstein

 

Title:

Head of Risk Management

 

 

 

 

 

 

 

 

/s/ Lynn Sauro

 

Name:

LYNN SAURO

 

Title:

VICE PRESIDENT

 

 

 

16

--------------------------------------------------------------------------------